 



Exhibit 10.3

THIRD AMENDMENT OF LEASE
AND PARTIAL SURRENDER AGREEMENT

          THIS THIRD AMENDMENT OF LEASE AND PARTIAL SURRENDER AGREEMENT
(hereinafter referred to as the “Agreement”) made as of the 16th day of May,
2003 by and between 450 WESTSIDE PARTNERS, L.L.C., a Delaware limited liability
company having an office c/o Max Capital Management Corp., 230 Park Avenue, New
York, New York 10169 (hereinafter referred to as “Landlord”) and DOUBLECLICK,
INC., a Delaware corporation having an office at 450 West 33rd Street, New York,
New York 10001 (hereinafter referred to as “Tenant”).

Statement of Facts

          Pursuant to that certain Agreement of Lease dated as of January 26,
1999 (hereinafter referred to as the “Original Lease”) between John Hancock
Mutual Insurance Company (hereinafter referred to as “Hancock”), Landlord’s
predecessor in interest, and Tenant, as amended by that certain Amendment of
Lease made as of January 26, 1999 (hereinafter referred to as the “Amendment”)
and letter agreement, made as of January 26, 1999, as further modified by letter
agreement dated June 8, 1999, letters dated June 18, 1999, June 29, 1999 and
July 12, 1999, and as further amended by a Second Amendment to Lease dated as of
December 28, 1999 (hereinafter referred to as the “Second Amendment”) between
Landlord and Tenant (the Original Lease, as amended, is hereinafter collectively
referred to as the “Lease”), Tenant is the tenant of certain premises consisting
of space on the sixteenth (16th) floor, loading bay #21 and freight elevator
#F-8, the mezzanine and the area on the east and west sides of the
rooftop/setback outside the windowed portions of the 16th floor (hereinafter
collectively referred to as the “16th Premises”), the twelfth (12th) floor,
loading bay #18 and freight elevator #F-13 (hereinafter collectively referred to
as the “12th Premises”), the fourteenth (14th) floor and freight elevator #F-4
(hereinafter collectively referred to as the “14th Premises”), and the fifteenth
(15th) floor, loading bay #22 and freight elevator #F-7 (hereinafter
collectively referred to as the “15th Premises”) in the building located at 450
West 33rd Street, New York, New York

1



--------------------------------------------------------------------------------



 



(hereinafter referred to as the “Building”) upon terms and conditions more fully
set forth in the Lease. The 16th Premises, the 12th Premises, the 14th Premises
and the 15th Premises are hereinafter collectively referred to as the “Original
Premises”. Tenant desires to surrender to Landlord a portion of the Original
Premises and to otherwise amend the Lease as more fully hereinafter set forth.
Unless otherwise specifically indicated, all capitalized terms used herein shall
have the meanings ascribed to them in the Lease.

          NOW, THEREFORE, in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, it is agreed as follows:

TERMS

          1. (a) Effective at 11:59 p.m. on July 31, 2003 (hereinafter referred
to as the “Effective Date”), with respect only to a portion of the Original
Premises consisting of the 12th Premises (hereinafter referred to as the
“Surrender Space”), the Lease, except as otherwise expressly provided below, and
the leasehold estate created thereby with respect to the Surrender Space shall
be deemed terminated and expired as if the Effective Date were set forth in the
Lease as the expiration date thereof with respect only to the Surrender Space in
accordance with, and subject to the provisions of this Agreement.
Notwithstanding anything contained herein to the contrary, the Lease shall
continue in full force and effect with respect to the 16th Premises, the 14th
Premises and the 15th Premises (hereinafter collectively referred to as the
“Remaining Space”) in accordance with the terms of the Lease, which Remaining
Space shall then constitute the demised premises (as such term is defined in the
Lease).

               (b) Except as otherwise expressly provided in this Agreement,
wherever in the Lease reference is made to the “demised premises”, “leased
premises” or a similar phrase, from and after the Effective Date, such phrases
shall be deemed to exclude the Surrender Space.

          2. (a) Except as expressly set forth in this Agreement and subject to
the further provisions of this Paragraph 2 and Paragraph 3, Tenant shall remain
obligated to comply

2



--------------------------------------------------------------------------------



 



with all of the terms, covenants and conditions of the Lease on Tenant’s part to
observe, perform and comply with respect to the Surrender Space (including,
without limitation, Tenant’s obligation to pay fixed rent and additional rent
(as such terms are defined in the Lease)) through and including the later of the
Effective Date and the date (hereinafter referred to as the “Surrender Date”) on
which Tenant quits and surrenders the Surrender Space in the manner set forth in
Paragraphs 3 and 4 below, and all of Tenant’s obligations and liabilities under
the Lease and this Agreement with respect to the Surrender Space, which accrue
or arise or relate to matters occurring on or before the later of the Effective
Date and the Surrender Date shall survive the Effective Date and the Surrender
Date including, without limitation, Tenant’s obligation under the Lease with
respect to the Surrender Space, Tenant’s obligation to pay Operating Expenses
(which Tenant acknowledges and agrees that neither Landlord has billed Tenant
nor has Tenant paid the same to Landlord with respect to the 2002 calendar year)
and the outstanding electricity charges in the amount of $411,000.00 (which
covers all charges prior to March 1, 2003), and the curing of all violations, if
any, and the closing out of all open applications and delinquency notices, if
any, (except as otherwise provided in Paragraph 2(b) below) relating to Tenant’s
use and occupancy of the Surrender Space and Tenant’s obligation under the Lease
with respect to the Surrender Space (and any liability resulting from Tenant’s
failure to perform such obligation) to indemnify, defend and hold Landlord
harmless under the Lease for all liabilities, obligations, suits, claims, fines,
damages, penalties, costs, charges and expenses (hereinafter collectively
referred to as “Damages”) (including, without limitation, attorneys’ fees and
disbursements) which may be imposed upon, incurred or paid by, or asserted
against Landlord under the Lease with respect to the Surrender Space, or for
which Landlord may become, or is, liable, that are imposed by, or incurred or
paid to, or asserted by, third

3



--------------------------------------------------------------------------------



 



parties, including, without limitation, Damages resulting from (i) injuries to
persons occurring at the Surrender Space on or prior to the later of the
Effective Date and the Surrender Date; and (ii) Tenant’s failure to have paid
for any work performed at, or materials or supplies installed at or furnished
to, the Surrender Space on or prior to the later of the Effective Date and the
Surrender Date, at the request of, or for the benefit of, Tenant or any person
or entity claiming by, through or under Tenant.

               (b) Notwithstanding the provisions of subparagraph (a) above,
Tenant shall have no obligation to cure any violations, to close out any open
applications or to discharge any delinquency notices as set forth above, (x) if
the violation was not caused by the act or omission of Tenant or any person or
entity claiming by, through or under Tenant, or (y) if the application was not
opened by Tenant or any person or entity claiming by, under or through Tenant,
or (z) if the issue surrounding the delinquency notice was not caused by, as the
case may be, the act or omission of Tenant or any person or entity claiming by,
through or under Tenant, including, but not limited to, Tenant’s contractors and
consultants. To the extent such violation, open application and/or delinquency
notice is attributable to Tenant’s acts or omissions, then Tenant shall be
liable for, and shall pay as additional rent in accordance with the terms of the
Lease, as amended, its proportionate share of the cost and expense incurred by
Landlord to cure or close out the same, except that Landlord shall be
responsible for any further costs payable to Fire Quench and for any further
work to be performed by Fire Quench from and after the date of this Agreement
solely with respect to the Surrender Space or elsewhere in the Building so as to
make the Surrender Space compliant with all applicable laws, rules, regulations
and codes of any and all governmental and/or quasi-governmental agency or entity
having jurisdiction with respect thereto. Tenant represents and warrants to
Landlord that as of the date hereof (i) no

4



--------------------------------------------------------------------------------



 



money is due and owing from Tenant to Fire Quench for work performed by Fire
Quench on behalf of, or at the request of, Tenant with respect to the Surrender
Space or any other portion(s) of the Original Premises and (ii) no further work
has been contracted for between Tenant and Fire Quench to be performed from and
after the date of this Agreement with respect to the Surrender Space or any
other portions(s) of the Original Premises. The parties hereto acknowledge and
agree that if at any time after the date of this Agreement Tenant contracts with
Fire Quench or any other person or entity to cure any violation or close out any
open application with respect to the Surrender Space, Tenant shall be
responsible for the costs and expenses incurred in connection therewith.

               (c) Subject to the provisions of Paragraph 5(d) below, nothing
contained in this Agreement shall be deemed to extend the Effective Date or
otherwise permit Tenant to hold over its occupancy or possession of any portion
of the Surrender Space beyond December 31, 2003.

          3. (a) Subject to the other provisions of this Agreement, on or before
the Effective Date, Tenant shall quit and surrender the Surrender Space broom
clean, in good order and condition, ordinary wear and tear excepted, free of all
tenants, subtenants and other occupants and Tenant shall (i) substantially
perform and complete the items of work described on Exhibit B annexed hereto, at
its expense, as “Tenant’s Work”, (ii) except as otherwise set forth in this
Paragraph 3(a), remove all of Tenant’s trade equipment, trade fixtures and
personal property therefrom, including, without limitation, any signage located
in the elevator lobby on the twelfth (12th) floor of the Building, (iii)
surrender the Surrender Space with all mechanical, electrical and plumbing
fixtures, equipment and systems (hereinafter collectively referred to as the
“Systems”) in working order and condition (but, in any event, only to the extent
the

5



--------------------------------------------------------------------------------



 



preservation of the Systems is not Landlord’s obligation under the Lease),
including, without limitation, the two (2) perimeter heating units located in
the mechanical room on the twelfth (12th) floor, the four (4) 100 ton
air-conditioning, ventilation and heating units on the twelfth (12th) floor and
the Generator (including the transfer switch), the Fuel Tank (as such terms are
defined in the Lease), and the conduit as shown on the plan annexed hereto as
Exhibit C (which Tenant represents and warrants is free of asbestos), (iv)
repair any damage (other than minor scratches, stains and other mere cosmetic,
immaterial damage) to the Surrender Space resulting from Tenant’s removal of any
of its trade equipment, trade fixtures and personal property therefrom, and
(v) in all other respects, except as otherwise set forth in this Paragraph 3(a),
surrender the Surrender Space to Landlord in accordance with the applicable
provisions of the Lease, as if the Effective Date were the expiration date
thereof with respect to the Surrender Space subject to Tenant’s obligations
under the Lease as set forth in Paragraph 2 above and this Paragraph 3. As of
the later to occur of the Effective Date and the Surrender Date, Tenant shall
abandon and not remove the furniture and telephone headsets (hereinafter
referred to as the “FF&E”) existing in the Surrender Space as of the date
hereof, as more particularly set forth on Exhibit A annexed hereto and made a
part hereof and shall leave the FF&E in the Surrender Space in the condition
same are in as of the date hereof, reasonable wear and tear excepted. The
obligations of Tenant with respect to the surrender of the Surrender Space
(including the performance of Tenant’s Work) as set forth in this Paragraph 3(a)
are hereinafter collectively referred to as the “Delivery Conditions”.

               (b) Tenant hereby agrees that Landlord shall not have any
accountability with respect to the FF&E and Tenant agrees to indemnify, defend
and hold Landlord harmless for all Damages which may be imposed upon, incurred
or paid by or asserted

6



--------------------------------------------------------------------------------



 



against Landlord, or for which Landlord may become, or is, liable with respect
to the FF&E for any period prior to the later to occur of the Effective Date and
the Surrender Date, except for any Damages resulting from Landlord’s gross
negligence or willful misconduct. No part of the Termination Fee (as defined in
Paragraph 8 hereof) is in respect of, or is being allocated to, the FF&E, and
Tenant shall cooperate with Landlord in substantiating the same. If prior to the
later to occur of the Effective Date and the Surrender Date any of the items
constituting the FF&E have been removed from the Surrender Space or there occurs
damage to the FF&E causing the same not to be in its present condition as of the
date hereof, reasonable wear and tear excepted, then Tenant shall promptly make
such repairs to the FF&E and/or return any items of the FF&E to the Surrender
Space, as applicable, and such obligation(s) shall survive the later to occur of
the Effective Date and the Surrender Date. During the period commencing on the
date hereof through the later to occur of the Effective Date and the Surrender
Date, Tenant shall use the FF&E and the Systems solely for the conduct of its
business and in a careful and proper manner. On or before the Surrender Date,
Tenant shall deliver to Saint Vincents (as hereinafter defined) any warranties
in its possession in effect for the FF&E and a copy of same to Landlord. Upon
reasonable advance notice at any time prior to the Effective Date or the
Surrender Date, if later, Landlord shall have the right to enter upon the
Surrender Space (in accordance with the terms of the Lease) to inspect the FF&E
and the Systems. Tenant shall not hereinafter take any action which will result
in any liens or encumbrances on the FF&E. Tenant represents that it is the sole
owner of the FF&E and has good title to the same and, as of the Surrender Date,
there will be no liens or encumbrances on the FF&E and none of the same will be
subject to any conditional sale, lease, judgment, or financing arrangement.

7



--------------------------------------------------------------------------------



 



               (c) Tenant’s Work shall be performed in accordance with all
applicable provisions of the Lease, including, without limitation, Articles 3
and 45 thereof, as if a “change” or a “Tenant’s Change” (as such terms are
defined in Article 45 of the Lease). If Landlord unreasonably delays in
responding to Tenant’s submission of any plans required to be submitted in
connection with Tenant’s performance of Tenant’s Work, then the Effective Date
shall be postponed by one (1) day for each day beyond the expiration of the time
period required for Landlord to respond to any Tenant’s plans set forth in the
Lease that Landlord has failed to respond to such Tenant’s plans. For the
purposes of this Agreement only, references to “ten (10) business days” in
subsections 45(a)(v) and (vii) of the Lease shall be deemed to be references to
five (5) business days”.

               (d) Tenant shall send to Landlord, Landlord’s attorneys, Saint
Vincents and Saint Vincents’ attorneys a notice (hereinafter referred to as the
“Completion Notice”) specifying the date (hereinafter referred to as the
“Substantial Completion Date”) on which Tenant’s Work is substantially complete
and the other Delivery Conditions are satisfied (it being agreed that the
Completion Notice may be sent by telecopier (with written confirmation of
delivery) to Landlord, Landlord’s attorneys, Saint Vincents and Saint Vincents’
attorneys at the addresses and telecopier numbers provided in Paragraph 16
below). For purposes hereof, Tenant’s Work shall be deemed substantially
complete notwithstanding the fact that minor or insubstantial details of
construction, mechanical adjustment or decoration remain to be performed, the
noncompletion of which does not materially interfere with Saint Vincents’ use of
the Surrender Space and does not result in Landlord being liable to Saint
Vincents for any Delay Payment (as hereinafter defined). The Substantial
Completion Date set forth in the Completion Notice shall be conclusive and
binding upon Landlord unless, solely by giving Tenant notice

8



--------------------------------------------------------------------------------



 



(hereinafter referred to as the “Dispute Notice”) within twelve (12) business
days after the later of (i) the date on which Tenant gives the Completion Notice
to Landlord, and (ii) the Substantial Completion Date set forth in the
Completion Notice, Landlord disputes the fact that on or before the Substantial
Completion Date set forth in the Completion Notice the Substantial Completion
Date actually occurred, which Dispute Notice shall provide the particular items
of Tenant’s Work (in as much detail as reasonably possible) that are not
substantially complete and which Delivery Conditions have not been satisfied.
The notice sent by Tenant shall not be effective as a Completion Notice unless
it notifies Landlord that if Landlord does not send the Dispute Notice within
such twelve (12) business day period, the Substantial Completion Date set forth
in the Completion Notice shall be conclusive and binding upon Landlord. If any
items of Tenant’s Work are not disputed in said Dispute Notice, such
non-disputed items shall be deemed substantially completed. Pending the
resolution of a dispute over the Substantial Completion Date, for all purposes
under this Agreement, the Substantial Completion Date shall be deemed to be the
date set forth in the Completion Notice. If Landlord and Tenant cannot resolve
such dispute within ten (10) days after Landlord sends the Dispute Notice to
Tenant, such dispute shall be resolved by arbitration in accordance with
subsection (I)(2) of Article Fourth of the Second Amendment. If the dispute
(whether by agreement or arbitration is resolved in Landlord’s favor, then the
Substantial Completion Date shall be as determined by such agreement or
arbitration and any payments based on the occurrence of the Substantial
Completion Date made by Tenant under this Agreement shall be adjusted
accordingly. If such dispute shall be resolved by arbitration, and it is
determined that on or before the Substantial Completion set forth in the
Completion Notice, the Substantial Completion Date did not actually occur, then
the arbitration shall also determine whether the Substantial Completion Date

9



--------------------------------------------------------------------------------



 



nevertheless occurred after the date set forth in the Completion Notice. If the
arbitration determines that the Substantial Completion Date did, in fact occur,
then the date thereof so determined shall be the Substantial Completion Date
without any requirement that Landlord be given another Completion Notice. If
Tenant agrees with all or any portion of Landlord’s Dispute Notice, Tenant shall
provide Landlord with an additional notice advising Landlord that such initially
incomplete portions of Tenant’s Work are substantially completed and Landlord
shall have three (3) business days to dispute said substantial completion,
otherwise same shall be deemed substantially completed.

          4. (a) Tenant hereby covenants, represents and warrants to Landlord
that: (i) Tenant has not committed, permitted or suffered any act or deed
whereby the Surrender Space (or any portion(s) thereof), or the security
deposited under the Lease, if any, have been, or may be, pledged, hypothecated,
encumbered, assigned, conveyed or otherwise transferred other than in accordance
with Section 56N of the Lease, (ii) Tenant has not sublet, underlet or otherwise
transferred, in any manner whatsoever, any present or future possession, use or
occupancy right in or to all or any portions of the Surrender Space other than
in accordance with Section 56N of the Lease, (iii) as of the Surrender Date, the
Surrender Space shall be free of all tenants, subtenants and other occupants and
all leases and subleases, and there shall be no other persons or entities
claiming, or who or which may claim, any rights of possession, occupancy or use
of the Surrender Space or any portions thereof, (iv) Tenant shall not commit,
permit or suffer any such act or deed referred to in clause “(i)” above, and
shall not so further sublet, underlet or otherwise transfer any such present or
future possession, use or occupancy right, (v) freight elevator #F-13 is, and
will be on the Effective Date, in working order and condition, and (vi) loading
bay #18 will, on the Surrender Date, be in broom clean condition

10



--------------------------------------------------------------------------------



 



               (b) Tenant shall terminate any sublease or other agreement
entered into between Tenant and the New York City Industrial Development Agency
(hereinafter referred to as the “NYCIDA”) with respect to the Surrender Space
and/or Tenant’s improvements to the Surrender Space and any sub-sublease or
other agreement entered into between the NYCIDA and Tenant with respect to the
Surrender Space and/or such Tenant’s improvements to the Surrender Space, the
effective date of such termination shall be on or before the day immediately
preceding the Surrender Date. On or prior to the Surrender Date, Tenant shall
deliver to Landlord fully executed copies of such termination letters or
agreements or other evidence reasonably acceptable to Landlord that the
Surrender Space and/or such Tenants improvements are no longer subject to any
such sublease, sub-sublease or other agreement.

          5. (a) (i) In the event Tenant shall not surrender possession of the
Surrender Space to Landlord in the manner set forth in Paragraphs 3 and 4 above
on or before the Effective Date, the parties hereby agree that Tenant’s
occupancy of the Surrender Space after the expiration of the Effective Date
shall be under a holdover occupancy arrangement commencing on the first day
after the Effective Date, which arrangement shall be upon all of the terms set
forth in the Lease, including, without limitation, the payment of fixed rent and
additional rent through the Surrender Date (without regard to Article 50
thereof).

                    (ii) Landlord and Tenant acknowledge that Saint Vincents
Catholic Medical Centers of New York (hereinafter referred to as “Saint
Vincents”) has entered into a lease (hereinafter referred to as the “Saint
Vincents Lease”) with Landlord covering the Surrender Space. Pursuant to the
terms of the Saint Vincents Lease, (A) Landlord is obligated to deliver
possession of the Surrender Space to Saint Vincents on August 1, 2003, and
(B) if Landlord fails to deliver possession of the Surrender Space to Saint
Vincents by (1) January 1,

11



--------------------------------------------------------------------------------



 



2004, Saint Vincents is entitled to an abatement of fixed rent in the amount of
$7,987.38 for each day from and after January 1, 2004 through January 31, 2004
that Landlord fails to deliver the Surrender Space to Saint Vincents (such
amount being herein referred to as the “First Delay Payment”), (2) February 1,
2004, Saint Vincents is entitled to an abatement of fixed rent in the amount of
$11,981.07 for each day from and after February 1, 2004 through March 31, 2004
that Landlord fails to deliver the Surrender Space to Saint Vincents (such
amount being herein referred to as the “Second Delay Payment”) and (3) April 1,
2004, Saint Vincents is entitled to an abatement of fixed rent in the amount of
$15,974.76 for each day from and after April 1, 2004 that Landlord fails to
deliver the Surrender Space to Saint Vincents (such amount being herein referred
to as the “Third Delay Payment”) (the First Delay Payment, the Second Delay
Payment and the Third Delay Payment being herein collectively referred to as the
“Delay Payment”). In accordance with the foregoing and notwithstanding anything
contained in this Agreement to the contrary, if Tenant fails to deliver the
Surrender Space to Landlord by December 31, 2003 in accordance with the terms
and provisions of this Agreement with all Tenant’s Work substantially complete,
then, in addition to Tenant’s obligations set forth in subparagraph (a)(i)
above, Tenant shall be liable to Landlord, as Landlord’s sole remedy and as
liquidated damages, in the amount of the applicable Delay Payment, but Tenant
shall only be liable for so much of the applicable Delay Payment as is caused by
Tenant’s failure to so deliver the Surrender Space and substantially complete
Tenant’s Work (the payments required to be made by Tenant under subparagraph
5(a)(i) above and this subparagraph 5(a)(ii) are referred to as the “Holdover
Charges”).

                    (iii) Landlord and Tenant acknowledge that Landlord is
holding a letter of credit (hereinafter referred to as the “L/C”) in the amount
of $11,000,000.00 and that

12



--------------------------------------------------------------------------------



 



according to the terms of the L/C, the final expiration date thereof is
January 26, 2010. In addition to Landlord’s rights under the Lease to draw down
upon the L/C, Tenant acknowledges and agrees that Landlord has the right to draw
down upon the L/C from time to time, or to retain the proceeds thereof (if
Landlord has theretofore drawn down upon the L/C) in accordance with the terms
of the Lease, if Tenant has not delivered the Surrender Space to Landlord with
the Delivery Conditions satisfied and Tenant’s Work substantially complete by
December 31, 2003, and receive the applicable Delay Payment. Tenant further
acknowledges and agrees that Landlord shall be entitled to draw down on the L/C
in accordance with the terms thereof in the event that the issuing bank of the
L/C sends to Landlord or Tenant (and in such case Tenant shall immediately send
a copy of same to Landlord) a notice that it elects not to renew or extend the
L/C and Landlord will hold the proceeds thereof in accordance with the
provisions of the Lease. Tenant agrees to cooperate with Landlord and execute
any document requested by Landlord in connection with Landlord’s use of the
proceeds of the L/C and its presentment of such L/C to the issuing bank for
payment in accordance with the terms of the Lease and this Agreement.

               (b) Notwithstanding anything to the contrary contained in this
Agreement, the acceptance of any Holdover Charges paid by Tenant pursuant to
subparagraph 5(a)(i) above shall not preclude Landlord from commencing and
prosecuting a holdover or summary eviction proceeding at any time after
December 31, 2003 but before Saint Vincents terminates its lease as provided in
Paragraph 5(d) below, and the preceding sentence shall be deemed to be an
“agreement expressly providing otherwise” within the meaning of Section 232-c of
the Real Property Law of the State of New York.

13



--------------------------------------------------------------------------------



 



               (c) All damages to Landlord as expressly set forth in this
Agreement by reason of the holding over by Tenant may be the subject of a
separate action and need not be asserted by Landlord in any summary proceedings
against Tenant.

               (d) Landlord has advised Tenant that Saint Vincent has the right
to terminate the Saint Vincents Lease if Tenant fails to surrender possession of
the Surrender Space and, as a result, Landlord is unable to deliver possession
of the Surrender Space to Saint Vincent by July 31, 2004, as such date may be
postponed, due to force majeure, up to May 1, 2005. In the event Saint Vincents
terminates the Saint Vincents Lease as a result of Tenant’s failure to surrender
possession of the Surrender Space by July 31, 2004 (as such date may be
postponed) then, except as otherwise provided herein, this Agreement shall
automatically terminate and be deemed null and void and of no further force and
effect, neither party shall have any further rights or obligations hereunder
(except for Landlord’s obligation to pay the commission due the Broker and
Studley (as hereinafter defined) out of the $3,305,589.00 portion of the
Termination Fee held back by Landlord as described below, as more particularly,
and in the manner, set forth in Paragraph 12 hereof and subparagraph 5A(iii)
above, which shall survive the Effective Date and the Surrender Date (or any
termination of this Agreement as provided herein) and Landlord shall return to
Tenant the Termination Fee (less the sum of $3,305,589.00, and less any amounts
paid on account of the Delay Payments and less Landlord’s legal fees to the
extent not previously paid by Tenant (as set forth in Paragraph 8(b) below))
within thirty (30) days following such termination, and all of Tenant’s right,
title and interest in and to the Surrender Space shall be reinstated retroactive
to the Effective Date and Tenant shall have no remedy against Landlord resulting
from such termination and Tenant shall remain in occupancy of the Surrender
Space (or

14



--------------------------------------------------------------------------------



 



have the right to reoccupy the Surrender Space) pursuant to the terms of the
Lease as if this Agreement had not been executed.

          6. Effective on the Surrender Date, the Lease shall be deemed further
amended or certain of the terms thereof restated, as the case may be, as
follows:

               (a) Sections I, J, N, and O of Article Second of the Amendment
and Sections (A)(5) and (A)(6) of Article Third of the Second Amendment shall be
deemed deleted from the Lease.

               (b) Deleted prior to execution.

               (c) The provisions of Section 52(I) of the Lease shall not be
applicable to the Surrender Space.

               (d) The addresses for copies of notices to Landlord set forth in
Article Fifteenth of the Amendment is hereby deleted and the following shall be
substituted in lieu thereof:

  “a copy to Greenberg Traurig, LLP, 200 Park Avenue,
New York, New York 10166, Attention: Barry E. Shimkin, Esq.”

               (e) (i) Landlord and Tenant mutually acknowledge that Landlord
granted to Tenant a license to install, and Tenant installed, a Generator, a
Fuel Tank and a transfer switch (as such terms are defined in Section 39H of the
Lease) solely for service with respect to the 12th Premises. Except as otherwise
provided in subparagraph (ii) below, effective as of the Surrender Date,
Tenant’s license to use the Generator installed by Tenant, the Fuel Tank and the
transfer switch and Tenant’s license for access to the Tank Area and the Switch
Area shall terminate, all of which shall remain in their location existing as of
the date hereof. Tenant represents and warrants that the Generator, the Fuel
Tank and the transfer switch are in good working order and condition, and, on or
before the Effective Date, Tenant shall deliver all

15



--------------------------------------------------------------------------------



 



warranties, permits and maintenance contracts, in its possession, in connection
with the Fuel Tank, the Generator and the transfer switch to Landlord.

                    (ii) From and after the Surrender Date, Landlord shall
provide to Tenant (hereinafter referred to as the “Generator Service”) 1250 kw
of power from the Generator, at Tenant’s cost and expense (as herein provided)
for the sole purpose of providing emergency electrical service to the Demised
Premises. Landlord agrees that it shall not, at any time during the term of the
Lease, sell or provide more than 2500 kw, in the aggregate, of generator service
to the tenant(s) and/or occupant(s) of the Building. If at any time during the
term of the Lease one (1) of the two (2) Generators fails to operate, then
Landlord and Tenant agree that Landlord’s obligation to provide Generator
Service to Tenant shall be subordinate to Landlord’s obligation to provide
Generator Service to Saint Vincents. Landlord agrees to supply fuel to the
Generator and to maintain, repair, use and operate the Generator, the Fuel Tank
and the transfer switch in good working order and Tenant shall pay its
proportionate share for the cost and expense of such fuel consumption
(hereinafter referred to as the “Fuel Cost and Expense”). Tenant’s proportionate
share of the Fuel Cost and Expense shall be computed on the basis of a fraction,
the numerator of which is the capacity allocated to Tenant (i.e., 1250 kw of
power) and the denominator of which is the total power of generator service
provided to all tenants or occupants of the Building (including Tenant) at the
time the Generator Service is provided to Tenant. Notwithstanding the foregoing,
if any party (other than Tenant) permitted to use the Generator uses the
Generator for purposes other than emergency back-up power, the Fuel Cost and
Expense payable by Tenant shall be equitably adjusted to approximate emergency
power usage only. Landlord shall, at all times during the term of the Lease
(except if Tenant elects to discontinue its use of the Generator as provided
more fully below), maintain a

16



--------------------------------------------------------------------------------



 



maintenance contract for the Generator, the Fuel Tank and the transfer switch.
Landlord agrees that any such maintenance contracts entered into by Landlord in
connection with the Generator, the Fuel Tank and the transfer switch shall be
competitive so that the costs associated with such maintenance contracts shall
be reasonable and Tenant shall pay to Landlord its proportionate share of the
cost and expense incurred by Landlord with respect to such maintenance contracts
(hereinafter referred to as the “Maintenance Cost and Expense”). Tenant’s
proportionate share of the Maintenance Cost and Expense shall mean 50%, which
has been computed on the basis of a fraction, the numerator of which is the
Generator Service (i.e., 1250 kw of power) and the denominator of which is the
total power of the Generator (i.e., 2500 kw of power). Tenant shall pay to
Landlord Tenant’s respective proportionate shares of each of the Fuel Cost and
Expense and the Maintenance Cost and Expense as additional rent in accordance
with the terms of the Lease. Notwithstanding the foregoing, Tenant shall have
the right to discontinue its use of the Generator, the Fuel Tank and the
transfer switch upon notice to Landlord and, from and after the date of such
discontinuance, Tenant shall thereafter have no further obligations with respect
to the Generator, the Fuel Tank and the transfer switch, except that Tenant
shall remain obligated to pay the Fuel Cost and Expense and the Maintenance Cost
and Expense incurred prior to the date Tenant has discontinued use of the
Generator, the Fuel Tank and the transfer switch.

                    (iii) Deleted prior to execution.

                    (iv) Landlord reserves the right, by giving reasonable
advance notice to Tenant, to temporarily suspend service of the Generator, the
Fuel Tank and/or any systems, services or utilities serving the Generator and/or
the Fuel Tank whenever and for so long as may become necessary (A) in order to
allow the making of any and all repairs, replacements, changes, modifications,
improvements, or substitutions (hereinafter collectively

17



--------------------------------------------------------------------------------



 



referred to as “Generator Repairs”) to the Generator, the Fuel Tank, the
Generator Area, the Fuel Tank Area or any other portion of the Building, which
Landlord, in Landlord’s discretion, deems necessary, or which Landlord is
otherwise obligated to make or perform, (B) if the whole or any portion of the
Generator Area, the Fuel Tank Area or the Building shall be damaged or destroyed
by fire or other casualty, or acquired or condemned for any public or
quasi-public use or purpose, or (C) if Landlord is prohibited, prevented or
limited from using the Generator Area and/or the Fuel Tank Area on account of
any laws and/or requirements of public authorities or requirements of insurance
bodies, or by reason of strikes, labor troubles, accidents, emergencies,
inability to obtain insurance at commercially reasonable rates (unless Tenant
agrees to pay, and actually pays, fifty (50%) percent of any additional
insurance premiums charged for such use of the Generator Area and/or the Fuel
Tank Area), or any other similar cause beyond Landlord’s reasonable control. If
Landlord temporarily suspends service of the Generator, the Fuel Tank and/or any
systems, services or utilities serving the Generator and/or the Fuel Tank
pursuant to, and in accordance with, this subparagraph, the period for which
such service is suspended shall be reasonable with respect to the particular
reason for such temporary suspension of service and, except as may otherwise be
expressly provided in the Lease with respect to any suspension of services
provided to Tenant, Landlord shall not be subject to any liability nor shall
Tenant be entitled to any compensation or abatement of the fixed rent or
additional rent under the Lease with respect to the temporary suspension of
service set forth in this subparagraph (iv) nor shall such revocation be deemed
a constructive or actual eviction from any portion of the Demised Premises.
Landlord agrees to use commercially reasonable efforts to resume the service of
the Generator, the Fuel Tank and/or the systems, services or utilities serving
the Generator and/or the Fuel Tank as soon as possible. Tenant is hereby
authorized to enter the Generator Area from

18



--------------------------------------------------------------------------------



 



time to time (but not more often than four (4) times a year), upon prior written
notice to Landlord, to arrange for the visual inspection and performance of
preventative maintenance tests or emergency power tests (a/k/a pull the plug
test) by licensed technicians consistent with Tenant’s practices as of the date
of this Agreement, provided that no such inspection or test shall be performed
by Tenant without the presence of Landlord’s agent, employee or other
representative.

                    (v) If Landlord does temporarily suspend service of the
Generator, the Fuel Tank and/or any systems, services or utilities serving the
Generator and/or the Fuel Tank in accordance with subparagraph (iv) above, then
Tenant shall have the right, at its sole cost and expense and upon prior written
notice to Landlord, to install, operate, maintain and use a back-up generator
together with a fuel oil storage tank and related equipment (including a
transfer switch), mountings, supports and risers (herein collectively referred
to as the “Temporary Generator”) to receive not more than 1250 kw of power and
for use only during the period that Landlord temporarily suspends the service of
the Generator, the Fuel Tank and/or any systems, services or utilities serving
the Generator and/or Fuel Tank until the date that Landlord resumes such
service. The size and capacity of the Temporary Generator and the location of
same shall be designated by Landlord, in its sole discretion (which space
designated shall be feasible for such Temporary Generator installation) or
Tenant may use as a Temporary Generator an outdoor truck mounted portable
generator. Only Tenant and authorized licensed electrical engineers and
electrical contractors approved in advance by Landlord pursuant to Articles 3
and 45 of the Lease will be permitted to have access to the area in which the
Temporary Generator is installed. Landlord shall provide reasonably sufficient
space in the shafts of the Building, the approximate location of which shall be
reasonably acceptable to

19



--------------------------------------------------------------------------------



 



Landlord and Tenant, to allow Tenant, at Tenant’s sole cost and expense, to run
electrical wiring from the Temporary Generator to the Demised Premises. The
installation of the Temporary Generator shall constitute a Tenant’s Change and
shall be performed at Tenant’s sole cost and expense in accordance with, and
subject to, the provisions of the Lease, including, without limitation, Articles
3 and 45 thereof and notwithstanding anything contained in the Lease to the
contrary, Tenant’s right to install the Temporary Generator shall be subject to
the prior approval by Landlord of plans and specifications for the Temporary
Generator and the manner in which the Temporary Generator is installed in each
case in accordance with the terms of the Lease. All of the applicable provisions
of the Lease shall apply to the installation, use, operation and maintenance of
the Temporary Generator, including, without limitation, provisions relating to
compliance with laws, insurance, indemnity, Hazardous Materials, repairs and
maintenance.

                    (vi) Tenant shall install, maintain, operate, repair and use
the Temporary Generator, all at its sole cost and expense, only during the
period provided in subparagraph (v) above and in such a manner so as not to
cause any unreasonable interference to other tenants, occupants, licensees of
the Building or to Landlord or damage to or interference with the operation of
the Building or any Building systems.

                    (vii) Landlord may, at its option, at any time during the
period in which Tenant is entitled to maintain the Temporary Generator, after
reasonable prior notice to Tenant (except in the event of an emergency when no
notice shall be required) relocate the Temporary Generator to another area of
the Building, provided that such relocation does not cause the electrical
service provided by the Temporary Generator to be interrupted or impaired and
such relocation shall be performed at Landlord’s sole cost and expense.

20



--------------------------------------------------------------------------------



 



                    (viii) Except to the extent caused by Landlord’s gross
negligence or willful misconduct, Landlord shall not have any obligations with
respect to the Temporary Generator or compliance with any laws or requirements
of public authorities relating thereto (including, without limitation, the
obtaining of any required permits or licenses, or the maintenance thereof), nor
shall Landlord be responsible for any damage that may be caused to the Temporary
Generator by any other tenant or occupant of the Building. Landlord makes no
representation with respect to the installation of a Temporary Generator or its
ability to provide back-up electrical service and Tenant agrees that, except to
the extent caused by Landlord’s gross negligence or willful misconduct, Landlord
shall not be liable to Tenant therefor. Any electrical service required for
Tenant’s use of the Temporary Generator shall be provided by Landlord and paid
for by Tenant.

                    (ix) During the period of Tenant’s use of the Temporary
Generator, Tenant shall (A), subject to the other provisions of the Lease, be
solely responsible for any damage caused to Landlord or any other entity, person
or property as a result of the installation, maintenance or use of the Temporary
Generator, (B) promptly pay any tax, license, permit or other fees or charges
imposed pursuant to any laws and/or requirements of public authorities relating
to the installation, maintenance or use of the Temporary Generator, (C) promptly
comply with all reasonable precautions and safeguards recommended by Landlord’s
insurance company and all federal, state or municipal governmental authorities
or agencies, and (D), at its sole cost and expense, (1) perform, or cause to be
performed, all necessary repairs or replacements to, or maintenance of, the
Temporary Generator, (2) promptly repair, or cause to be repaired, any and all
damage to the area of the Building in which the Temporary Generator is

21



--------------------------------------------------------------------------------



 



installed and to any other part of the Building caused by or resulting from the
installation, maintenance, repair, operation or removal of the Temporary
Generator.

                    (x) Tenant acknowledges and agrees that the privileges
granted Tenant under subparagraph (v) shall merely constitute a license and
shall not, now or at any time after the installation of the Temporary Generator,
be deemed to grant Tenant a leasehold or other real property interest in the
Building or any portion thereof. The license granted to Tenant herein shall
automatically terminate and expire upon the date that is ten (10) business days
after Landlord provides notice to Tenant that it has resumed the service of the
Generator, the Fuel Tank and/or the systems, services or utilities serving the
Generator and/or the Fuel Tank or upon Tenant’s sooner election to terminate
said license by notice to Landlord and the termination of such license shall be
self-operative and no further instrument shall be required to effect such
termination and Tenant shall, at its sole cost and expense, remove the Temporary
Generator from the Building within five (5) days following the termination of
such license as set forth in the preceding sentence and repair any damage to the
Building resulting from such removal so as to place such area of the Building,
as closely as possible, in the same condition as existed prior to the
installation of the Temporary Generator. This obligation shall survive the
expiration or sooner termination of the Lease.

               (f) The amount of the Letter of Credit shall be reduced to
$6,000,000.00. Landlord agrees to execute an amendment to the Letter of Credit
or otherwise direct the Issuer of the Letter of Credit, as necessary, to
facilitate the reduction of the Letter of Credit.

          7. Landlord agrees to include in the Saint Vincents Lease an
obligation on the part of Saint Vincents, its successors and assigns to:
(a) maintain the electrical distribution

22



--------------------------------------------------------------------------------



 



system existing as of the date hereof in the Surrender Space as it relates to
the DCK Service (as hereinafter defined) in its condition as of the date hereof;
(b) permit Tenant, its successors and assigns to have access from time to time
to the Surrender Space to gain access to the electrical riser (the “DCK Riser”)
in the Surrender Space that currently provides the 1200 amp high voltage power
(the “DCK Service”) to the rooftop air-conditioners (upon reasonable advance
notice from Tenant, its successors or assigns to Saint Vincents, its successors
or assigns), the use of which DCK Riser and DCK Service are being retained
exclusively by Tenant, and (c) permit Tenant, its successors or assigns to tap
into such DCK Riser from time to time during the term of, and in accordance
with, the terms of the Lease, as amended by this Agreement, and Tenant agrees
that any such access into the Surrender Space and tap in into the DCK Riser
shall be accomplished in a manner which minimizes any interference with Saint
Vincents’ use and occupancy of the Surrender Space and does not reduce the
usable space therein. Landlord shall have no obligations or liabilities
whatsoever with respect to Saint Vincents’ maintenance of the electrical
distribution system, failure to maintain the same, or failure to provide access
to the Surrender Space to gain access to the DCK Riser or Tenant’s ability to
tap into the DCK Riser as set forth in the preceding sentence. Tenant
acknowledges that neither Landlord, nor Landlord’s agent, has made any
representations or promises in regards to Saint Vincents’ compliance with the
obligations set forth in this Paragraph 7. Notwithstanding the foregoing,
Landlord agrees to provide in the Saint Vincents Lease that Tenant is a third
party beneficiary of the foregoing provisions set forth in this Paragraph 7 with
the right to commence a direct action against Saint Vincents to compel
performance with respect thereto.

          8. (a) In consideration of Landlord’s agreement to permit the
termination of the Lease with respect to the Surrender Space, Tenant shall pay
to Landlord the sum of

23



--------------------------------------------------------------------------------



 



$13,682,723.00 (hereinafter referred to as the “Termination Fee”). Tenant shall
deliver to Landlord, together with its execution and delivery of this Agreement,
a check in the amount of the Termination Fee.

               (b) In further consideration of Landlord agreeing to enter into
this Agreement with Tenant, Tenant agrees to pay to Landlord the sum of
$19,603.31, representing the reimbursement to Landlord for Landlord’s actual
legal fees incurred in connection with the drafting, preparation, negotiation
and execution of this Agreement, plus all out-of-pocket third party costs and
expenses incurred by Landlord in connection therewith.

               (c) In the event the Surrender Date is later than the Effective
Date and provided that Tenant is not then in default of its obligation to pay
fixed rent and additional rent under the Lease, then the Termination Fee shall
be adjusted in accordance with the schedule annexed hereto as Exhibit D and
Landlord agrees to return the difference between the Termination Fee and the
adjusted Termination Fee within thirty (30) days of the later to occur of the
Effective Date and the Surrender Date.

          9.   This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof, and all understandings and
agreements heretofore or simultaneously had between the parties are merged in
and are contained in this Agreement.

          10. Landlord and Tenant each represent and warrant to the other that
it has not relied upon any representation or warranty, express or implied, in
entering into this Agreement, except those which are set forth herein.

          11. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed in that State.

24



--------------------------------------------------------------------------------



 



          12. Landlord and Tenant covenant, warrant and represent that there was
no broker or finder instrumental in consummating this Agreement other than
Newmark & Company Real Estate, Inc. (hereinafter referred to as the “Broker”)
and Julien J. Studley, Inc. (hereinafter referred to as “Studley”) and that no
conversations or negotiations were had with any broker or finder other than the
Broker and Studley. Landlord and Tenant agree to indemnify and to hold each
other harmless from and against any claims or suits for a brokerage commission
or finder’s fee arising out of any conversations or negotiations had by Tenant
or Landlord with respect to the surrender of the Surrender Space and this
Agreement with any broker or finder other than the Broker and Studley. Landlord
agrees to pay the Broker and Studley a brokerage commission in connection with
the surrender of the Surrender Space and the terms of this Agreement pursuant to
separate agreements between Landlord and the Broker and Landlord and Studley.

          13. All notices, consents and approvals required or permitted to be
given hereunder shall be (unless otherwise expressly provided herein) in writing
and shall be given by registered or certified mail, return receipt requested, or
by nationally recognized overnight courier service providing for receipted
delivery to the addresses set forth on the first page hereof, attention: General
Counsel unless the other party hereto shall be notified of another address in
writing. Copies of all notices to Tenant in connection with this Agreement shall
be sent, in the same manner to Loeb & Loeb LLP, 345 Park Avenue. New York, New
York 10154, attention: Scott I. Schneider, Esq. All notices, consents, approvals
payments and statements shall be deemed to have been given three (3) days after
same is mailed if mailed as aforesaid or upon receipt or rejection if sent by
overnight courier service as aforesaid.

          14. This Agreement may not be changed orally, and shall be binding
upon and inure to the benefit of the parties to it, their respective heirs,
successors and, as permitted, their

25



--------------------------------------------------------------------------------



 



assigns. If any provision of this Agreement, or its application to any
situation, shall be invalid or unenforceable to any extent, the remainder of
this Agreement, or the application thereof to situations other than that as to
which it is invalid or unenforceable, shall not be affected thereby, and every
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

          15. Tenant hereby covenants to pay (and comply with all laws in
respect of) any and all federal, state and local taxes which may be due and
otherwise payable with respect to the transactions contemplated by this
Agreement (which taxes shall include, but not be limited to, the New York City
Real Property Transfer Tax and the New York State Real Property Transfer Gains
Tax) and to prepare and file all instruments, applications and other
documentation in connection therewith. Tenant hereby indemnifies Landlord from
any and all liabilities, loss, obligations, damages, penalties, claims, costs
and expenses, including reasonable attorneys’ fees, which Landlord may incur in
the event Tenant fails to pay promptly when due any of such taxes or comply with
any laws in respect thereof.

          16. Notices to be provided by Tenant pursuant to this Agreement to
Landlord, Landlord attorneys, Saint Vincents, Saint Vincents’ attorney’s should
be sent to the respective parties at the following addresses:



  If to Landlord:



  450 Westside Partners L.L.C.
c/o Max Capital Management Corp.
230 Park Avenue
New York, New York 10169
Attention: Anthony Westreich
Telecopier No.: (212) 949-6413

If to Landlord’s attorneys:



  Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10166

26



--------------------------------------------------------------------------------



 





  Attention: Barry E. Shimkin, Esq.
Telecopier No.: (212) 801-6400

If to Saint Vincents:



  Saint Vincents Catholic Medical Centers of New York
130 West 12th Street
New York, New York 10001
Attention: Amy Grabino, Esq.
Telecopier No.: (212) 604-3285



  If Saint Vincents’ attorneys:



  Davis & Gilbert, LLP
1740 Broadway
New York, New York 10019
Attention: Gerald R. Uram, Esq.
Telecopier No.: (212) 974-7024

          17. Except as otherwise expressly provided in this Agreement, the
Lease shall remain and continue unmodified and in full force and effect in
accordance with its terms with respect to the Remaining Space.



  [signatures follow on next page]

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                          LANDLORD:                               450 WESTSIDE
PARTNERS, L.L.C.,         a Delaware Limited Liability Company         By:  
Max/FW Management, L.L.C.         By:   Max Capital Management Corp.,          
      Manager                                         By:   /s/ Anthony
Westreich                    

--------------------------------------------------------------------------------

                    Title: President                               TENANT:      
                        DOUBLECLICK, INC.                               By:  
/s/ Bruce Dalziel        

--------------------------------------------------------------------------------

          Title: Chief Financial Officer

28



--------------------------------------------------------------------------------



 



Exhibit D

Termination Payment Schedule

          EFFECTIVE DATE   TERMINATION FEE

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

8/1/03 
  $ 13,682,723.00  
9/1/03 
  $ 13,649,181.00  
10/1/03
  $ 13,615,889.00  
11/1/03
  $ 13,582,845.00  
12/1/03
  $ 13,550,047.00  
1/1/04 
  $ 13,517,492.00  
2/1/04 
  $ 13,485,180.00  
3/1/04 
  $ 13,453,109.00  
4/1/04 
  $ 13,421,277.00  
5/1/04 
  $ 13,389,681.00  
6/1/04 
  $ 13,358,321.00  
7/1/04 
  $ 13,327,194.00  
8/1/04 
  $ 13,296,298.00  
9/1/04 
  $ 13,265,633.00  
10/1/04
  $ 13,235,196.00  
11/1/04
  $ 13,204,986.00  
12/1/04
  $ 13,175,000.00  
1/1/05 
  $ 13,145,238.00  

29